DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply under 1.111 to the filed on 12/28/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for those examiner's amendments were given in a telephone interview with attorney Charles S Rauch Reg. No. 67, 072 on 01/06/2022.
Amendments to the Claims: 
The claims have been amended as following:
	1. (Currently Amended) A method for transmitting information, comprising: 
receiving, by a terminal, a first downlink control information (DCD, the first DCI being used for scheduling the terminal to transmit uplink data through a physical uplink shared channel (PUSCH) in a target time unit; 
receiving, by the terminal, a second DCI, feedback response information of the second DCI being transmitted in the target time unit, and transmission time of the second DCI being before the target time unit or the same as the target time unit; [[and]] 


determining, by the terminal, a time interval between the transmission time of the second DCI and the target time unit or between the transmission time of the 
second DCI and a starting position of the PUSCH; 
determining, by the terminal, that the time interval is not less than a preset
time interval, performing rate matching on the uplink data scheduled by the
first DCI according to a number of bits of the feedback response information of
the second DCI or at least one resource occupied by the feedback response
information of the second DCI, and 
transmitting, by the terminal through the PUSCH, the feedback response information of the second DCI and the uplink data being rate matched.
2. - 7. (Cancelled)
8. (Previously Presented) The method according to claim 1, wherein the second DCI comprises a plurality of DCIs, each DCI having feedback response information.
9. (Currently Amended) The method according to claim 1, wherein the method further comprises: 
transmitting, by the terminal, the preset time interval to a network device; or 
transmitting, by the terminal, information of terminal capability to the network device, the information of terminal capability comprises the preset time interval.

10. (Currently Amended) A method for transmitting information, comprising: 

transmitting, by the network device, a second DCI, feedback response information of the second DCI being transmitted in the target time unit, and transmission time of the second DCI being before the target time unit or the same as the target time unit; [[and]] 


determining, by the network device, a time interval between the transmission time of the second DCI and the target time unit or between the transmission time of the second DCI and a starting position of the PUSCH; 
determining, by the network device, that the time interval is not less than a 
preset time interval, performing rate de-
matching on the uplink data scheduled by the first DCI according to a number of bits of the feedback response information of the second DCI or at least one resource occupied by the feedback response information of the second DCI, and demodulating, by the network device, the uplink data and the feedback response 
information of the second DCI.
11. - 16. (Cancelled)
17. (Previously Presented) The method according to claim 10, wherein the second DCI comprises a plurality of DCIs, each DCI having feedback response information.

claim 10, wherein the method further comprises: 
receiving, by the network device, the preset time interval from the terminal; or receiving, by the network device, information of terminal capability from the 
terminal, the information of terminal capability comprises the preset time interval.
19. - 20. (Cancelled)
21. (Currently Amended) A terminal, comprising: a processor, a memory, a communication interface, and one or more programs, the one or more programs being stored in the memory and configured to be executed by the processor, wherein the one or more programs comprise instructions used for performing actions comprising:
receiving, by a terminal, a first downlink control information (DCD, the first DCI being used for scheduling the terminal to transmit uplink data through a physical uplink shared channel (PUSCH) in a target time unit; 
receiving, by the terminal, a second DCI, feedback response information of the second DCI being transmitted in the target time unit, and transmission time of the second DCI being before the target time unit or the same as the target time unit; [[and]] 

determining, by the terminal, a time interval between the transmission time of 
the second DCI and the target time unit or between the transmission time of the 
second DCI and a starting position of the PUSCH;
determining, by the terminal, that the time interval is not less than a preset 
time interval, performing rate matching on the uplink data scheduled by the first DCI according to a number of bits of the feedback response information of the second DCI or at least one resource occupied by the feedback response information of the second DCI, and
transmitting, by the terminal through the PUSCH, the feedback response information of the second DCI and the uplink data being rate matched.
22. - 25. (Cancelled)
26. (Currently Amended) The method according to claim 1, wherein a value of the preset time interval is determined by a preset protocol or by a configuration of the network device.
27. - 30.
31. (Previously Presented) The terminal according to claim 21, wherein the second DCI comprises a plurality of DCIs, each DCI having feedback response information.

32. (Currently Amended) The terminal according to claim 21, wherein the method further comprises:
transmitting, by the terminal, the preset time interval to a network device; or
transmitting, by the terminal, information of terminal capability to the network device, the information of terminal capability comprises the preset time interval.

33. (Currently Amended) The terminal according to claim 21, wherein a value of the preset time interval is determined by a preset protocol or by a configuration of the network device.
Allowable Subject Matter
Claims 1, 8-10, 17-18, 21, 26, 31-32 and 33 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are over Wu et al. (U.S 2019/0045571); Papasakellariou et al. (U.S 2018/0310257) and Kim et al. (U.S 2017/0230915).
Wu, discloses the data may be transmitted by the UE on a physical uplink shared channel (PUSCH). 
Papasakellariou, disclose the UE determines a power for a PUSCH transmission based on parameter values for the configuration and a DCI format scheduling a PDSCH transmission to a UE is referred to as a DL DCI format while a DCI format scheduling a PUSCH transmission from a is UE referred to as UL DCI format.
Kim, disclose the terminal needs to monitor PDCCHs for a plurality of DCIs in a control region of a monitoring CC according to a transmission mode and/or a bandwidth for each CC.
However, none of Wu, Papasakellariou, Kim and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to determining, by the terminal, a time interval between the transmission time of the second DCI and the target time unit or between the transmission time of the second DCI and a starting position of the PUSCH; determining, by the terminal, that the time interval is not less than a preset time interval, performing rate matching on the uplink data scheduled by the first DCI according to a number of bits of the feedback response information of the second DCI or at least one resource occupied by the feedback response information of the second DCI, and transmitting, by the terminal through the PUSCH, the feedback response information of the second DCI and the uplink data being rate matched as recited in the context of claims 1 and 21 and claimed features relating determining, by the network device, a time interval between the transmission time of the second DCI and the target time unit or between the transmission time of the second DCI and a starting position of the PUSCH; determining, by the network device, that the time interval is not less than a preset time interval, performing rate de-matching on the uplink data scheduled by the first DCI according to a number of bits of the feedback response information of the second DCI or at least one resource occupied by the feedback response information of the second DCI, and demodulating, by the network device, the uplink data and the feedback response information of the second DCI as recited in the context of claim 10. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 8-9, 17-18, 26, 31-32 and 33 depend from claims 1, 10 and 21 are allowed since they depend from allowable claims 1, 10 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
01/14/2022